Citation Nr: 0409635	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman





REMAND

The veteran served on active duty from March 1974 to February 1976 
and from October 1978 to October 1983.

The case comes before the Board of Veterans' Appeals (Board) by 
means of an April 2002 rating decision rendered by the San Juan, 
Puerto, Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a waiver.  
See Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The result is that the RO must 
review new evidence associated with the claims file and adjudicate 
the claim considering that evidence, as well as evidence 
previously of record.  In this case, a favorable determination 
from the Social Security Administration (SSA) has recently been 
associated with the claims folder without a waiver, and has not 
yet been considered by the RO.

Additionally, the Board notes that the records used by the SSA in 
making its decision have not yet been associated with the claims 
folder, and thus, should be obtained.

This case is hereby REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

1.  The RO should ask the veteran to identify all VA and non-VA 
health care providers that have treated him recently.  The RO 
should obtain treatment records from all sources identified by the 
veteran which are not already of record.

2.  The RO should obtain copies of treatment records for the 
veteran from the San Juan VAMC since March 2002.

3.  The RO should obtain copies of all records relied upon by the 
SSA in making its decision.

4.  The RO should re-adjudicate the veteran's claim in light of 
the evidence added to the record since the last Supplemental 
Statement of the Case (SSOC).  If the benefit sought on appeal 
remains denied, the veteran and his representative should be 
furnished a SSOC and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


